Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, and 16 recite “closing, in response to a first control signal from the SCADA system, a subsurface safety valve (SSSV), a master valve (MV), a wing valve (WV), a crown valve (CV), and a block limit valve (BLV) of the well to record an initial manifold pressure as a downstream pressure”. This is held as indefinite for several reasons. First, it recites several valves that are defined entirely by naming conventions. In other words, without improperly importing the disclosure of figure 2 into the claims (which Applicant themselves note is improper in the final paragraph of the present specification), it is unclear what is structurally required by a "wing valve" versus "a crown valve", “a block limit valve”, or just "a valve". For the purpose of examination, these will all be interpreted to be any valve. Further, the claim recites "an initial manifold pressure" when no structural requirement of a "manifold" is recited. The claim implies but does not clearly recite a manifold. Further, this "manifold pressure" is "record[ed] as a downstream pressure". Downstream of what? The claim amounts to a collection of parts with no interrelationship between them, and has reference points to structure that is not recited in the claim. Similarly claims 4, 11, 14, 18, and 20 further recites the term “upstream” and “downstream” with no reference points. 
Further, it is unclear how or if the valves newly recited in claims 2, 9, and 16 differ from the "plurality of valves" recited in the parent independent claims. They are recited as separate features. In other words, claims 2, 9, and 16 require, by virtue of their dependency, require both "a plurality of valves" and a separate, distinctly recited, set of valves.
Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 2, 9, and 16. 

Claims 3, 10, & 17 & 18 are further held as indefinite because they recite "a pressure gauge" (claims 3 & 17) that are indefinite recitations relative to the "associated gauges" already recited in the parent claims (as similarly described for the "plurality of valves" for claim 2 above).

Claims 4, 11, and 18 are further held as indefinite because they recite "upstream pressure transmitter", "downstream pressure transmitter", and "gauge readings" which are indefinite recitations relative to the "gauges" and "pressure readings" already recited in the parent claims (as similarly described for the "plurality of valves" for claim 2 above).

The examiner has attempted to identify all instances of these inconsistences discussed above. That said, the examiner respectfully requests Applicant's Representative carefully review the claims for any similar inconsistencies as those described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. 2008/0156077A1), in view of Dowling et al. (U.S. 2014/0041863A1) and Furry (U.S. 2006/0091310A1).

Regarding claim 1, Flanders discloses a method for remotely testing wellhead integrity (refer to abstract, para 0002, 0015, 0031, and 0035) of a well (wellhead 102, para 0035, would be inherently connected to a wellbore) comprising a wellhead tree (102) and flow lines of the well (fig. 1: see flow lines staring from inlet 1 to outlet 2), the method comprising: connecting a plurality valves (11, 12, 13, 14, see fig. 1) and associated gauges (54, 55) of the well remotely to a supervisory control and data acquisition system (31, para 0039); 
obtaining real time pressure readings (refer to para 0027) through the system (31, refer to para 0039: pressure readings from pressure sensors 54 and 55 are sent to the SCADA system 31 in real time); 
determining, by the SCADA system (31) and based at least on the real time (refer to paragraphs 0027) pressure readings (para 0037: pressure gauges 54, 55, measure pressure at valves 11, 12, 13, 14; para 0038-0039; para 0046: the pressure readings are transmitted to computer system 31), integrity of the plurality of valves (refer to para 0046).  
However, Flanders fails to teach obtaining temperature readings, detecting, using a thermal infrared camera, potential oil/gas leak.
Dowling et al. generally teach a downhole production assembly (21, see fig. 1) comprising valve (31, fig. 1). Temperature and pressure sensors (43, 45) are used to measure pressure and temperature of fluid the  production assembly (21). A leak in valve (31) can be detected based on a temperature and/or pressure change of fluid flow in the production tubing (refer to para 0028).
Even though Dowling et al. is non-analogous to the system of Flanders (i.e., not at the wellhead), the problem to solve is the same (i.e., detect leak in a valve[s]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface system of Flanders to include temperature sensor(s) associated with valves, as taught by Dowling et al., for providing additional and confirmational data to an operator at surface to more informed decision regarding valve leakage. 
However, the combination of Flanders and Dowling et al. fail to teach using a thermal infrared camera to detect potential oil/gas leak.
Furry teach a system and method for visually detecting evaporation of petroleum products leaking from a valve using a thermal infrared camera (refer to abstract and para 0070). An advantage is that the inspector can actually see the leak flowing by the visible image (representing the infrared image) provided by the infrared camera (refer to para 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Flanders and Dowling et al. to include a thermal infrared camera to detect potential oil/gas leak, as taught by Furry as this is advantageous in that the inspector can actually see the leak flowing by the visible image (representing the infrared image) provided by the infrared camera (refer to para 0070). The infrared camera will provide external indication of what is happening inside the pipe flowline and valve arrangement.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. 2008/0156077A1), in view of Dowling et al. (U.S. 2014/0041863A1) and Furry (U.S. 2006/0091310A1) as applied to claim 1 above, and further in view of Bolding et al. (U.S. 2008/0202770A1).

Regarding claim 2, the combination of Flanders, Dowling et al., and Furry teach all the features of this claim as applied to claim 1 above; Flanders further discloses said obtaining real time pressure and temperature readings comprising: closing, in response to a first control signal from the SCADA system (31; para 0039 and 0044-0045: the SCADA system 31 produces and transmits signals to close valves 13,14, 42), a wing valve (13), a crown valve (14), and a block limit valve (42) of the well (as stated in the 112(b) rejection above, examiner is interpreting these valves to be any valve; also refer to para 0044-0045) to record an initial manifold pressure as a downstream pressure (para 0045: when valve 42 is fully closed, the pressure between valves 13 and 14 is measured. The pressure between valves 13 and 14 (i.e., the manifold defined by 61-64) is continuously measured by pressure gauge 55).  
However, the combination of Flanders, Dowling et al., and Furry fail to teach closing a subsurface safety valve (SSSV) and a master valve (MV).
Bolding et al. teach a well assembly comprising a wellhead (114, fig. 1), a subsurface safety valve (122, para 0044) and a master valve (136). When it is desired to shut down the well, the SSSV and the MV can be closed, preventing flow of production fluids from progressing to the surface (refer to para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Flanders, Dowling et al., and Furry, to include a subsurface safety valve and a master valve, as taught by Bolding et al., wherein closing the subsurface safety valve and a master valve when it is desired to shut down the well to perform test on the surface valves, preventing flow of production fluids from progressing to the surface (refer to para 0044). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. 2008/0156077A1), in view of Dowling et al. (U.S. 2014/0041863A1), Furry (U.S. 2006/0091310A1), and Bolding et al. (U.S. 2008/0202770A1) as applied to claim 2 above, and further in view of Tiss et al. (U.S. 2019/0284926). 

Regarding claim 3, the combination of Flanders, Dowling et al., Furry, and Bolding et al. teach all the features of this claim as applied to claim 2 above; Flanders further discloses a plurality of pressure gauges (51-55).
However, the combination of Flanders, Dowling et al., Furry, and Bolding et al. fail to teach opening, in response to a second control signal from the SCADA system, the SSSV, the MV, the WV, and the CV while keeping the BLV closed to record an initial shut-in wellhead pressure (SIWHP) at a pressure gauge (PG) above the CV.
 Tiss et al. teach a well environment (100) for measuring initial shut-in wellhead pressure (refer to para 0036) before the start of a period of interest. Obtaining the initial shut-in wellhead pressure may include closing a production valve/BLV (132, fig. 1) at a particular point in time (para 0036: to inhibit the flow of production 121 from the well 106. Since valve 132 is blocking production 121, and based on the location of BLV 132, all other valves from the well sub-surface system 122 to the wellhead 130 and prior to reaching BLV 132 are open) and recording the initial shut-in wellhead pressure via pressure sensor (136) located at the opt of the wellhead (see fig. 1 and refer to para 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Flanders, Dowling et al., Furry, and Bolding et al. to include opening, in response to a second control signal from the SCADA system, the SSSV, the MV, the WV, and the CV while keeping the BLV closed to record an initial shut-in wellhead pressure (SIWHP) at a pressure gauge (PG) above the CV, as taught by Tiss et al., for the purpose of determining the initial shut-in wellhead pressure before the commencement of the shut-off test.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. 2008/0156077A1), in view of Dowling et al. (U.S. 2014/0041863A1), Furry (U.S. 2006/0091310A1), Bolding et al. (U.S. 2008/0202770A1), and Tiss et al. (U.S. 2019/0284926), as applied to claim 3 above, and further in view of Hazel (U.S. 2017/0138177A1). 

Regarding claim 4, the combination of Flanders, Dowling et al., Furry, Bolding et al., and Tiss et al. teach all the features of this claim as applied to claim 2 above; Flanders further discloses a PG (52), an upstream pressure transmitter (51), and a downstream pressure transmitter (53) along flow line (2).  
However, the combination of Flanders, Dowling et al., Furry, Bolding et al., and Tiss et al. fail to teach validating gauge accuracy by comparing gauge readings of the PG, the upstream pressure transmitter (UPT), and the downstream pressure transmitter (DPT).  
Hazel teach first pressure sensor (8) for measuring fluid pressure inside well tubular structure (3, see fig. 1 and refer to para 0136). A second pressure sensor (15) for measuring fluid pressure inside the well tubular structure (3, see fig. 1 and refer to para 0135). The first and second pressure sensor readings are compared to each other to determine the accuracy of the pressure readings from the first pressure sensor (refer to para 0136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have validated gauge accuracy of the pressure gauges of Flanders, as modified by Dowling et al., Furry, Bolding et al., and Tiss et al., by comparing gauge readings of the PG, the upstream pressure transmitter (UPT), and the downstream pressure transmitter (DPT), to determine the accuracy of the pressure readings, as taught by Hazel, for the purpose of making sure that the correct data is being captured. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. 2008/0156077A1), in view of Dykstra et al. (U.S. 2017/0306727A1), Dowling et al. (U.S. 2014/0041863A1), and Furry (U.S. 2006/0091310A1). Independent claims 8 and 15 will be addressed first so that similar dependent claims may be addressed together. 

Regarding claim 8, Flanders discloses a system (para 0039: the computer system on which the logic solver 31 is part of) for remotely (the computer system is connected remotely to the wellhead components as seen in fig. 1) testing wellhead integrity (refer to abstract, para 0002, 0015, 0031, and 0035) of a well (wellhead 102, para 0035, would be inherently connected to a wellbore) comprising a wellhead tree (102) and flow lines of the well (fig. 1: see flow lines staring from inlet 1 to outlet 2), 
obtaining real time pressure readings (refer to para 0027) of a plurality valves (11, 12, 13, 14, see fig. 1) and associated gauges (54, 55) of the well (see fig. 1);
determine, based at least on the real time (refer to paragraphs 0027) pressure readings (para 0037: pressure gauges 54, 55, measure pressure at valves 11, 12, 13, 14; para 0038-0039; para 0046: the pressure readings are transmitted to computer system 31), integrity of the plurality of valves (refer to para 0046), wherein the computer is part of a supervisory control and data acquisition system (31; refer to para 0039) remote from the well (see fig. 1).  
However, However, Flanders fails to teach the system comprising: a memory; and a computer processor connected to the memory; obtaining temperature readings, detecting, using a thermal infrared camera, potential oil/gas leak.
Dykstra et al. teach a wellhead surface system (see fig. 1) comprising a computer (56) and data processing system (50) obtaining data to optimize oilfield operations (para 0017). In fig. 6A, 6B, the computer system comprises a processor (612) and memory (614; refer to para 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer of Flanders to include a processor and memory, as taught by Dykstra et al., for the purpose of storing and processing data, in order to optimize the leak detection system. 
However, the combination of Flanders and Dykstra et al. fail to teach obtaining temperature readings, detecting, using a thermal infrared camera, potential oil/gas leak.
Dowling et al. generally teach a downhole production assembly (21, see fig. 1) comprising valve (31, fig. 1). Temperature and pressure sensors (43, 45) are used to measure pressure and temperature of fluid the  production assembly (21). A leak in valve (31) can be detected based on a temperature and/or pressure change of fluid flow in the production tubing (refer to para 0028).
Even though Dowling et al. is non-analogous to the system of Flanders (i.e., not at the wellhead), the problem to solve is the same (i.e., detect leak in a valve[s]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface system of Flanders to include temperature sensor(s) associated with valves, as taught by Dowling et al., for providing additional data to an operator at surface to more informed decision regarding valve 
leakage. 
However, the combination of Flanders, Dykstra et al., and Dowling et al. fail to teach using a thermal infrared camera to detect potential oil/gas leak.
Furry teach a system and method for visually detecting evaporation of petroleum products leaking from a valve using a thermal infrared camera (refer to abstract and para 0070). An advantage is that the inspector can actually see the leak flowing by the visible image (representing the infrared image) provided by the infrared camera (refer to para 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Flanders, Dykstra et al., and Dowling et al. to include a thermal infrared camera to detect potential oil/gas leak, as taught by Furry as this is advantageous in that the inspector can actually see the leak flowing by the visible image (representing the infrared image) provided by the infrared camera (refer to para 0070). The infrared camera will provide external implementation of what is happening inside the pipe flowline and valve arrangement.  

Regarding claim 15, Flanders discloses computer system (para 0039: the computer system on which the logic solver 31 is part of) for remotely (the computer system is connected remotely to the wellhead components as seen in fig. 1) testing wellhead integrity (refer to abstract, para 0002, 0015, 0031, and 0035) of a well (wellhead 102, para 0035, would be inherently connected to a wellbore) comprising a wellhead tree (102) and flow lines of the well (fig. 1: see flow lines staring from inlet 1 to outlet 2), wherein the computer system comprises functionality for: 
connecting a plurality valves (11, 12, 13, 14, see fig. 1) and associated gauges (54, 55) of the well remotely to a supervisory control and data acquisition system (31; refer to para 0039); 
obtaining real time (refer to paragraphs 0027) pressure readings (para 0037: pressure gauges 54, 55, measure pressure at valves 11, 12, 13, 14; para 0038-0039; para 0046: the pressure readings are transmitted to computer system 31) through the SCADA system (31); and determining, by the SCADA system (31) and based at least on the real time pressure, integrity of the plurality of valves (refer to para 0046).  
However, However, Flanders fails to teach the system comprising a non-transitory computer readable medium/memory storing computer readable program code; obtaining temperature readings, detecting, using a thermal infrared camera, potential oil/gas leak.
Dykstra et al. teach a wellhead surface system (see fig. 1) comprising a computer (56) and data processing system (50) obtaining data to optimize oilfield operations (para 0017). In fig. 6A, 6B, the computer system comprises a processor (612) and a non-transitory computer readable medium/memory (614; refer to para 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer of Flanders to include a non-transitory computer readable medium/memory, as taught by Dykstra et al., for the purpose of storing and processing the stored data, in order to optimize the leak detection system. 
However, the combination of Flanders and Dykstra et al. fail to teach obtaining temperature readings, detecting, using a thermal infrared camera, potential oil/gas leak.
Dowling et al. generally teach a downhole production assembly (21, see fig. 1) comprising valve (31, fig. 1). Temperature and pressure sensors (43, 45) are used to measure pressure and temperature of fluid the  production assembly (21). A leak in valve (31) can be detected based on a temperature and/or pressure change of fluid flow in the production tubing (refer to para 0028).
Even though Dowling et al. is non-analogous to the system of Flanders (i.e., not at the wellhead), the problem to solve is the same (i.e., detect leak in a valve[s]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface system of Flanders to include temperature sensor(s) associated with valves, as taught by Dowling et al., for providing additional data to an operator at surface to more informed decision regarding valve 
leakage. 
However, the combination of Flanders, Dykstra et al., and Dowling et al. fail to teach using a thermal infrared camera to detect potential oil/gas leak.
Furry teach a system and method for visually detecting evaporation of petroleum products leaking from a valve using a thermal infrared camera (refer to abstract and para 0070). An advantage is that the inspector can actually see the leak flowing by the visible image (representing the infrared image) provided by the infrared camera (refer to para 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Flanders, Dykstra et al., and Dowling et al. to include a thermal infrared camera to detect potential oil/gas leak, as taught by Furry as this is advantageous in that the inspector can actually see the leak flowing by the visible image (representing the infrared image) provided by the infrared camera (refer to para 0070). The infrared camera will provide external implementation of what is happening inside the pipe flowline and valve arrangement.  

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. 2008/0156077A1), in view of Dykstra et al. (U.S. 2017/0306727A1), Dowling et al. (U.S. 2014/0041863A1) and Furry (U.S. 2006/0091310A1) as applied to claims 8 and 15 above, and further in view of Bolding et al. (U.S. 2008/0202770A1).

Regarding claims 9 and 16, the combination of Flanders, Dykstra et al., Dowling et al., and Furry teach all the features of this claim as applied to claim 1 above; Flanders further discloses said obtaining real time pressure and temperature readings comprising: closing, in response to a first control signal from the SCADA system (31; para 0039 and 0044-0045: the SCADA system 31 produces and transmits signals to close valves 13,14, 42), a wing valve (13), a crown valve (14), and a block limit valve (42) of the well (as stated in the 112(b) rejection above, examiner is interpreting these valves to be any valve; also refer to para 0044-0045) to record an initial manifold pressure as a downstream pressure (para 0045: when valve 42 is fully closed, the pressure between valves 13 and 14 is measured. The pressure between valves 13 and 14 (i.e., the manifold defined by 61-64) is continuously measured by pressure gauge 55).  
However, the combination of Flanders, Dykstra et al., Dowling et al., and Furry fail to teach closing a subsurface safety valve (SSSV) and a master valve (MV).
Bolding et al. teach a well assembly comprising a wellhead (114, fig. 1), a subsurface safety valve (122, para 0044) and a master valve (136). When it is desired to shut down the well, the SSSV and the MV can be closed, preventing flow of production fluids from progressing to the surface (refer to para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Flanders, Dykstra et al., Dowling et al., and Furry, to include a subsurface safety valve and a master valve, as taught by Bolding et al., wherein closing the subsurface safety valve and a master valve when it is desired to shut down the well to perform test on the surface valves, preventing flow of production fluids from progressing to the surface (refer to para 0044). 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. 2008/0156077A1), in view of Dykstra et al. (U.S. 2017/0306727A1), Dowling et al. (U.S. 2014/0041863A1), Furry (U.S. 2006/0091310A1), and Bolding et al. (U.S. 2008/0202770A1), as applied to claims 9 and 16  above, and further in view of Tiss et al. (U.S. 2019/0284926).

Regarding claims 10 and 17, the combination of Flanders, Dykstra et al., Dowling et al., Furry, and Bolding et al. teach all the features of this claim as applied to claim 2 above; however, the combination of Flanders, Dykstra et al., Dowling et al., Furry, and Bolding et al. fail to teach fail to teach opening, in response to a second control signal from the SCADA system, the SSSV, the MV, the WV, and the CV while keeping the BLV closed to record an initial shut-in wellhead pressure (SIWHP) at a pressure gauge (PG) above the CV.
 Tiss et al. teach a well environment (100) for measuring initial shut-in wellhead pressure (refer to para 0036) before the start of a period of interest. Obtaining the initial shut-in wellhead pressure may include closing a production valve/BLV (132, fig. 1) at a particular point in time (para 0036: to inhibit the flow of production 121 from the well 106. Since valve 132 is blocking production 121, and based on the location of BLV 132, all other valves from the well sub-surface system 122 to the wellhead 130 and prior to reaching BLV 132 are open) and recording the initial shut-in wellhead pressure via pressure sensor (136) located at the opt of the wellhead (see fig. 1 and refer to para 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Flanders, Dykstra et al., Dowling et al., Furry, and Bolding et al. to include opening, in response to a second control signal from the SCADA system, the SSSV, the MV, the WV, and the CV while keeping the BLV closed to record an initial shut-in wellhead pressure (SIWHP) at a pressure gauge (PG) above the CV, as taught by Tiss et al., for the purpose of determining the initial shut-in wellhead pressure before the commencement of the shut-off test.  

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. 2008/0156077A1), in view of Dykstra et al. (U.S. 2017/0306727A1), Dowling et al. (U.S. 2014/0041863A1), Furry (U.S. 2006/0091310A1), Bolding et al. (U.S. 2008/0202770A1), and Tiss et al. (U.S. 2019/0284926), as applied to claims 10 and 17  above, and further in view of Hazel (U.S. 2017/0138177A1). 

Regarding claims 11 and 18, the combination of Flanders, Dykstra et al., Dowling et al., Furry, Bolding et al., Tiss et al. teach all the features of this claim as applied to claim 2 above; Flanders further discloses a PG (52), an upstream pressure transmitter (51), and a downstream pressure transmitter (53) along flow line (2).  
However, the combination of Flanders, Dykstra et al., Furry, Bolding et al., and Tiss et al. fail to teach validating gauge accuracy by comparing gauge readings of the PG, the upstream pressure transmitter (UPT), and the downstream pressure transmitter (DPT).  
Hazel teach first pressure sensor (8) for measuring fluid pressure inside well tubular structure (3, see fig. 1 and refer to para 0136). A second pressure sensor (15) for measuring fluid pressure inside the well tubular structure (3, see fig. 1 and refer to para 0135). The first and second pressure sensor readings are compared to each other to determine the accuracy of the pressure readings from the first pressure sensor (refer to para 0136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have validated gauge accuracy of the pressure gauges of Flanders, as modified by Dykstra et al., Dowling et al., Furry, Bolding et al., and Tiss et al., by comparing gauge readings of the PG, the upstream pressure transmitter (UPT), and the downstream pressure transmitter (DPT), to determine the accuracy of the pressure readings, as taught by Hazel, for the purpose of making sure that the correct data is being captured. 

Allowable Subject Matter
The examiner notes that no prior art rejections are presented for claims 5-7, 12-14, and 19-20 above. However given the several 112 issues indicated above, claims 5, 12, and 19 respectfully cannot be indicated as being allowable at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676